 


109 HCON 205 IH: Recognizing the spirit of Jacob Mock Doub and his contribution to encouraging youth to be physically active and fit and expressing the sense of Congress that 
U.S. House of Representatives
2005-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 205 
IN THE HOUSE OF REPRESENTATIVES 
 
July 11, 2005 
Ms. Foxx (for herself and Mr. Udall of Colorado) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Recognizing the spirit of Jacob Mock Doub and his contribution to encouraging youth to be physically active and fit and expressing the sense of Congress that National Take a Kid Mountain Biking Day should be established in Jacob Mock Doub’s honor. 
 
Whereas according to the Centers for Disease Control and Prevention, obesity rates have nearly tripled in adolescents in the United States since 1980; 
Whereas overweight adolescents have a 70 percent chance of becoming overweight or obese adults; 
Whereas research conducted by the National Institutes of Health indicates that while genetics do play a role in childhood obesity, the large increase in childhood obesity rates over the past few decades can be traced to overeating and lack of sufficient exercise; 
Whereas the Surgeon General and the President’s Council on Physical Fitness and Sports recommend regular physical activity, including bicycling, for the prevention of overweight and obesity; 
Whereas Jacob Mock Jack Doub, born July 11, 1985, was actively involved in encouraging others, especially children, to ride bicycles; 
Whereas Jack Doub, an active youth with an avid interest in the outdoors, was introduced to mountain biking at the age of 11 near Grandfather Mountain, North Carolina, and quickly became a talented cyclist; 
Whereas Jack Doub won almost every cross-country race he entered for two years, and between the ages of 14 and 17 became a top national-level downhill and slalom competitor; 
Whereas Jack Doub placed second in junior expert dual slalom at the 2002 National Off Road Bicycling Association’s National Championship Series at Snowshoe Mountain; 
Whereas Jack Doub died unexpectedly from complications related to a bicycling injury on October 21, 2002; 
Whereas Jack Doub’s family and friends have joined, in association with the International Mountain Bicycling Association, to honor Jack Doub’s spirit and love of bicycling by establishing the Jack Doub Memorial Fund to promote and encourage children of all ages to learn to ride and lead a physically active lifestyle; 
Whereas the International Mountain Bicycling Association’s worldwide network includes 32,000 individual members, more than 450 bicycle clubs, 140 corporate partners, and 240 bicycle retailer members who coordinate more than 1,000,000 volunteer trailwork hours each year and have built more than 5,000 miles of new trails; and 
Whereas the International Mountain Bicycling Association has encouraged low-impact riding and volunteer trailwork participation since 1988: Now, therefore, be it 
 
That Congress— 
(1)recognizes the health risks associated with childhood obesity; 
(2)recognizes the spirit of Jacob Mock Doub and his contribution to encouraging youth of all ages to be physically active and fit, especially through bicycling; 
(3)expresses its sense that National Take a Kid Mountain Biking Day should be established in honor of Jacob Mock Doub; and 
(4)encourages parents, schools, civic organizations, and students to promote increased physical activity among youth in the United States. 
 
 
